Little, J.
1. An essential element of the offense defined in section 122 of the Penal Code is enticing, persuading, or decoying the servant of another to leave his employer during his term of service, and proof of such facts as establish that the accused did one of these things is essential to sustain a conviction of the offense therein defined. Hence, a conviction under this section can not lawfully stand where the evidence in this regard shows no more than that the servant left the place of his employment in company with the accused.
2. On the trial of one indicted under the section referred to, a declaration made by the accused to the effect that he himself would not live with the prosecutor is irrelevant.
3. Irrespective of the other questions raised or sought to be raised in the present case, the evidence was not sufficient to support the conviction, under the principle ruled in the .first preceding headnote, and a new trial should have been granted.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., who is disqualified.